Citation Nr: 0430793	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-12 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2003, the veteran testified at a 
hearing before the undersigned.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The veteran and his representative assert that the veteran's 
current low back disorder was caused by a back injury he 
sustained unloading ammunition boxes in Germany in 
approximately 1964.  

The Board notes that, while 38 U.S.C.A. § 5103A(b) (West 
2002) requires VA to obtain and associate with the record all 
adequately identified records, the record does not include 
requests for the following outstanding records either 
identified in the claims file or at the September 2003 
personal hearing: the records generated in connection with 
his Social Security Administration (SSA) disability award; 
medical records from the Lexington and Huntington (West 
Virginia), and "Christianburg", VA medical facilities; any 
employment records from Fugate's Construction; and any 
statements in support of claim from fellow servicemen having 
first hand knowledge of his in-service low back injury in 
1964 while in Germany.  Therefore, a remand to request this 
evidence is required.

Therefore, the appeal is REMANDED for the following: 

1.  The RO should obtain from the SSA all 
of the veteran's records that were 
generated in connection with his original 
grant, as well as his continued 
entitlement to, disability benefits.  If 
any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

2.  The RO should obtain any of the 
veteran's VA medical records that have 
not already been associated with the 
claims file from the Lexington and 
Huntington, and Christianburg VA medical 
facilities.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO, after obtaining an 
authorization from the veteran, should 
obtain all of his medical records and 
relevant personnel records from Fugate's 
Construction.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  The 
RO should also ask the veteran to provide 
statements from any servicemen that 
witnessed the back injury he sustained in 
1964.

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of any 
additional evidence submitted since the 
August 2002 statement of the case, all 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


